DETAILED ACTION
	This Office Action is in response to the amendment filed on March 9, 2021. Claims 1, 3 - 9, and 11 - 20 are presented for examination. Claims 8, 9 and 11 - 20 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 9, 2021 has been entered and considered by the examiner. Based on the amendments to FIG. 2 to correct one of the objections to the drawings, and the amendments to the claims to overcome the 103 rejections, one of the drawing objections and the rejections under 35 U.S.C. 103 have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 10, lines 25 - 28, filed on January 7, 2021, with respect to claims 1, 8, and 16 and the subject matter discussed in the Interview conducted on January 6, 2021, with regards to the kinematic relationship between that includes at least the teeth orientation in paragraph [0026] of the Specification, have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1, 3 - 9, and 11 - 20 have been withdrawn.

With regards to the objections to the drawings, the Non-Final Rejection included a rejection to FIG. 4, in which element 414 is not disclosed in the specification. The drawing objection was not addressed and the objection to the drawing is maintained, as shown below.

Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 414 shown in FIG. 4 is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 11 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 16 recite “the detected value of the operational parameter”, but it is unclear in the claims how the operational parameter value is detected. The claim recites calculating a value of the operational parameter, but does not provide any indication as to how or what is providing a detected operational value. The phrase is unclear and renders the claims vague and indefinite.

Dependent claims 9, 11 - 15, and 17 - 20 are rejected due to inherited claim deficiencies of claim 8 and 16, respectively.

Suggested language: “detecting, from a sensor, operational parameter data associated with the first gear of the gear box” or equivalent recited in claims 8 and 16, particularly after the “receiving data characterizing” limitations, which introduces the gear box and the first gear. This will provide subject matter with regards to how the operational parameter data is detected, from the sensor, similar to the subject matter which is already present in claim 1, which is not included in the rejection.

Claims 8 and 16 lack antecedent basis for “the detected value” (claim 8, line 12, claim 16, line 14). Suggested language: See rejection above with regards to adding the limitation of “detecting, from a sensor, operational parameter data associated with the first gear of the gear box”, or equivalent, which should also solve this 112 issue.

Dependent claims 9, 11 - 15, and 17 - 20 are rejected due to inherited claim deficiencies of claims 8 and 16, respectively.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1: The prior art of Phi et al. (“Mathematical Models and the Noise - Vibration of the Gearboxes”) discloses a gearbox, angular velocity between gears, a sensor to obtain data from the gearbox, and a plurality of teeth pair, Perera (U.S. Patent 8,452,579 B1) discloses using matrix equation to solve for angular velocity, and a kinematic relationship between contacts of the gears, and Schaub et al. (U.S. Patent 4,320,662) adds angular velocity and gear tooth error. 
Bruyere et al. (“Statistical Tolerance Analysis of Bevel Gear by Tooth Contact Analysis and Monte Carlo Simulation”) discloses the number of teeth for a pinion and wheel, a coordinate transformation matrix, deviations between the teeth associated with position and orientation deviations between an axis of pitch cone of teeth. However, the matrix equations shown include non-linear equations, and the claimed limitations specifically recite the mesh pair matrix representation of a system of “linear equations”. Also, Guan et al. (“Comparison of Actuator Designs for Active Vibration Control of a Gear Pair System”) discloses a finite element model of a gear pair, a beam element stiffness matrix and corresponding mass matrix, modeling gear mesh kinematics and a corresponding gear mesh stiffness and mass matrices. However, as similar with Bruyere, the matrix equations shown include non-linear equations, and the claimed limitations specifically recite the mesh pair matrix representation of a system of “linear equations”. Lim et al. (“Vibration Transmission through Rolling Element Bearings Part III: Geared Rotor System Studies”) discloses a number of gears, pressure angle, and linear discrete vibration model of geared systems, and an assumption of a valid linear model. However, the equations for matrices include non-linear algebraic equations, Simon et al. (“Influence of Tooth Errors and Misalignments on Tooth Contact in Spiral Bevel Gears”) adds the number of pinion and gear teeth, a corrective machine tool settings, obtained based on a sensitivity matrix and linear regression method, and matrix equations. However, similar to Bruyere and Lim, and Guan, the matrix equations shown include non-linear equations, and the claimed limitations specifically recite the mesh pair matrix representation of a system of “linear equations”.
However, none of the references taken either alone or in combination with the prior art of record discloses a system for determining operation parameter regarding a gearbox, comprising:
“generating a mesh pair matrix for the plurality of gears based on the received data characterizing the structure of the gear box, the mesh pair matrix including a matrix representation of a system of linear equations representing kinematic relationships between gears of the plurality of gears, wherein the system of linear equations includes the first number of teeth and orientation of the first number of teeth”.

Dependent claims 3 - 7 are allowable under 35 U.S.C. 103 for depending from claim 1, an allowable base claim under 35 U.S.C. 103.


Claims 9, and 11 - 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 8, and 16: The prior art of Phi et al. (“Mathematical Models and the Noise - Vibration of the Gearboxes”) discloses a gearbox, angular velocity between gears, a sensor to obtain data from the gearbox, and a plurality of teeth pair, Perera (U.S. Patent 8,452,579 B1) discloses using matrix equation to solve for angular velocity, and a kinematic relationship between contacts of the gears, and Schaub et al. (U.S. Patent 4,320,662) adds angular velocity and gear tooth error. 
In addition, Bruyere et al. (“Statistical Tolerance Analysis of Bevel Gear by Tooth Contact Analysis and Monte Carlo Simulation”) discloses the number of teeth for a pinion and wheel, a coordinate transformation matrix, deviations between the teeth associated with position and orientation deviations between an axis of pitch cone of teeth. However, the matrix equations shown include non-linear equations, and the claimed limitations specifically recite the mesh pair matrix representation of a system of “linear equations”. Also, Guan et al. (“Comparison of Actuator Designs for Active Vibration Control of a Gear Pair System”) discloses a finite element model of a gear pair, a beam element stiffness matrix and corresponding mass matrix, modeling gear mesh kinematics and a corresponding gear mesh stiffness and mass matrices. However, as similar with Bruyere, the matrix equations shown include non-linear equations, and the claimed limitations specifically recite the mesh pair matrix representation of a system of “linear equations”. Lim et al. (“Vibration Transmission through Rolling Element Bearings Part III: Geared Rotor System Studies”) discloses a number of gears, pressure angle, and linear discrete vibration model of geared systems, and an assumption of a valid linear model. However, the equations for matrices include non-linear algebraic equations, Simon et al. (“Influence of Tooth Errors and Misalignments on Tooth Contact in Spiral Bevel Gears”) adds the number of pinion and gear teeth, a corrective machine tool settings, obtained based on a sensitivity matrix and linear regression method, and matrix equations. However, similar to Bruyere and Lim, and Guan, the matrix equations shown include non-linear equations, and the claimed limitations specifically recite the mesh pair matrix representation of a system of “linear equations”.
none of the references taken either alone or in combination with the prior art of record discloses for claim 8: A method, and for claim 16: a non-transitory machine-readable medium for determining operation parameter regarding a gearbox, comprising:
“generating a mesh pair matrix for the plurality of gears based on the received data characterizing the structure of the gear box, the mesh pair matrix including a matrix representation of a system of linear equations representing kinematic relationships between gears of the plurality of gears, wherein the system of linear equations includes the first number of teeth and orientation of the first number of teeth”.

Dependent claims 9, 11 - 15, and 17 - 20 are allowable under 35 U.S.C. 103 for depending from claims 8 and 16, respectively,  allowable base claims under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
April 22, 2021